Citation Nr: 0110057	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-00 710 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim for  
service connection for a psychiatric disorder, to include 
PTSD.


FINDINGS OF FACT

1.  A personality disorder was shown during service, which is 
not a disability for VA compensation purposes; an acquired 
psychiatric disorder (other than PTSD) was not present during 
service or for many years thereafter; the veteran's 
depression, anxiety disorder and alcohol dependence were 
first show many years after service, and there is no medical 
evidence of a causal link between a current acquired 
psychiatric disorder (other than PTSD) and service. 

2.  There is no medical evidence of a diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, other than PTSD, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).

2.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a 
July 1998 VA examination report, which shows that the veteran 
was evaluated to determine whether he has a current 
psychiatric disorder, to include PTSD.  The Board notes that 
a letter from McCray Memorial Hospital dated December 1999 
shows that the veteran phoned their facility in December 1999 
requesting copies of treatment records for treatment received 
in 1971.  It was reported that the veteran was seen in August 
1971 but actual treatment records had been destroyed.  No 
additional pertinent evidence has been identified by the 
veteran, and the Board therefore finds that the record as it 
stands is complete and adequate for appellate review.  
Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to service 
connection for psychiatric disorders to include PTSD.  The 
Board concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefits sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
finds that there is no indication that there are additional 
medical records available that are relevant to this appeal 
and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been implemented.

The issues before the Board involve claims for entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should also be noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. § 
3.303(c).

A.  Acquired psychiatric disorder (other than PTSD)

A review of the veteran's service medical records include an 
August 1969 clinical record, which notes that the veteran was 
evaluated in the Psychiatric Clinic and the consultation with 
the psychiatrist revealed a diagnosis of passive-dependent 
personality, severe.  The veteran was admitted because he was 
having some difficulty in his company failing to follow 
orders.  It was noted that the veteran seemed depressed when 
he was admitted to the ward, but that rapidly cleared within 
the next day.  The examiner noted that the veteran was unable 
to adapt to the appropriate stresses that occur in Army life 
and seemed to be a very passive-dependent kind of individual 
with very close ties to his mother.  The service medical 
records do not otherwise show that the veteran was treated 
for, or diagnosed with, any psychiatric disorder.  A report 
of a separation examination dated in January 1971 shows that 
the veteran's mental status was normal and there is no 
indication of any psychiatric complaints at that time.

At a July 1998 VA examination, the veteran reported being 
hospitalized in 1969 at Fort Leonard Wood for "nerves" for 
one week.  The veteran indicated that he was told in the 
hospital that he was suicidal.  He also claimed that when he 
was a teenager he tried to hang himself, but his sisters 
stopped him.  The veteran reported that he started drinking 
at the age of 18, and it was noted that he became vague when 
the examiner tried to get a more detailed history of his 
alcohol use.  The examination showed that the veteran was a 
poor historian and answered most questions with "I don't 
know", or "I don't remember".  The veteran was well groomed 
and his behavior was passive.  His speech was under-
productive and coherent.  There was slight psychomotor 
retardation.  The veteran's thoughts were goal directed and 
he provided mostly basic answers.  He admitted to 
intermittent thoughts of suicide as an adolescent but he 
declined to talk about those thoughts in detail.  The veteran 
answered that at times he starts to cough and blacks out when 
he was questioned by the examiner about hallucinations.  The 
veteran believed that some people might not like him.  His 
affect was appropriate and mood labile.  Cognitive functions 
were grossly preserved and the veteran was able to do serial 
sevens and when questioned about interpretation of proverbs, 
he provided a fair response, indicating some capacity to 
conceptualize.  There was no evidence of acute psychosis or 
depressive affect.  The Axis I diagnosis was depressive 
disorder secondary to medical condition and medication 
(narcotics, Diazepam), alcohol abuse.  Axis II diagnosis was 
dependent personality traits.  Axis III diagnosis was status 
post back injury, back pain, questionable history of multiple 
sclerosis, long-term treatment with narcotic and Diazepam.  

A statement from the veteran's wife, dated in June 1998, 
indicates that she was dating and planning to marry the 
veteran when he went into the service.  She recalled that 
after he entered the military the veteran became depressed 
and wrote her every day about going AWOL.  She also indicated 
that he would call her and cry and complain about his back 
and she was worried that he might hurt himself.  The 
veteran's wife submitted letters dated in February, March, 
April, and May 1969.  

The Board notes that the veteran, while in service, was given 
a psychiatric evaluation in August 1969, but there was no 
evidence that he was suicidal.  As noted above, the veteran 
was diagnosed with severe passive-dependent personality, 
which is not a disability for VA compensation purposes.  
38 C.F.R. § 3.303(c).  Moreover, the veteran's separation 
examination suggested no psychiatric disorder.  

Post-service medical evidence shows that the veteran has been 
diagnosed with depressive disorder secondary to medical 
condition and medication (narcotics, Diazepam), alcohol 
abuse, and dependent personality traits.  However, there is 
no medical evidence of a nexus between the veteran's 
depressive disorder or alcohol dependence and his period of 
active duty service.  Further, as noted above, while the 
veteran was evaluated while on active duty for psychiatric 
symptoms, the final psychiatric diagnosis was severe passive-
dependent personality, there is no post-service medical 
evidence of an acquired psychiatric disorder until 1998, many 
years after discharge from service, and there is no medical 
evidence of a nexus between a current psychiatric disorder 
and any incident of service.  Consequently, the claim of 
service connection for an acquired psychiatric disorder must 
be denied.

While the veteran and his wife may well believe that his 
acquired psychiatric disorder is related to service, as 
laypersons without medical expertise, they are not qualified 
to address questions requiring medical training for 
resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for an acquired psychiatric 
disorder other than PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  PTSD

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, the Board finds that there is no objective 
evidence that the veteran "engaged in combat with the enemy", 
such as combat citations, badges, or other decorations 
indicative of combat engagement, and it is not contended 
otherwise. 
The veteran claims that he should be granted service 
connection for PTSD because during 1969 to 1971 as a cook at 
Fort Leonard Wood, Missouri he was exposed to the stockade 
riots, in which he witnessed veterans being stabbed to death 
and thrown over the hillside and around the Post commissary.

Service medical records are negative for any treatment or 
diagnosis of PTSD.  As mentioned above, the veteran was 
diagnosed in service with severe passive dependent 
personality.

There are no post-service medical records showing that the 
veteran had ever been diagnosed with PTSD.  At a July 1998 VA 
examination the veteran reported not participating in combat 
and trained as a cook and remained at Fort Leonard Wood for 
the duration of his service.  When the examiner questioned 
him about traumatic events in the military, he claimed he did 
not remember, but indicated living with his mother was 
difficult for him.  The examiner noted that apparently the 
veteran had been taking care of his mother at the time.  The 
Axis I diagnosis was depressive disorder secondary to medical 
condition and medication (narcotics, Diazepam), alcohol 
abuse.  Axis II diagnosis was dependent personality traits.  
Axis III diagnosis was status post back injury, back pain, 
questionable history of multiple sclerosis, long-term 
treatment with narcotic and Diazepam.  

Service medical records show no diagnosis of PTSD.  Post-
service medical evidence is also devoid of a diagnosis of 
PTSD.  Indeed, the only evidence that the veteran currently 
suffers from PTSD is the theory presented by the veteran 
himself. However, it is the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
is not competent evidence of a diagnosis of PTSD.  Likewise, 
the lay statements submitted on the veteran's behalf do not 
provide the necessary competent evidence of a current 
diagnosis.  Espiritu, supra.  In the absence of competent 
evidence of a diagnosis of PTSD, service connection for PTSD 
is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for claimed PTSD must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, other than PTSD is denied.

Entitlement to service connection for PTSD is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

